 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9                                                      Case No.: 3:18-cv-02796-GPC-MDD
     EARL CHILDS,
10
     CDCR #F-14068,                                     ORDER DISMISSING FIRST
11                                     Plaintiff,       AMENDED COMPLAINT FOR
                                                        FAILING TO STATE A CLAIM
12                       vs.
13
     D. PARAMO; CARIE COREL; LT. P.
14   COVELLO; JESSE JUAREZ; E. FRIJAS;
     L. GARNICA; V. SOSA; C. ODELL;
15
     LADONNA MUNOZ; S. WHITING; P.
16   CAROL MAGNO; C. FROST; GILLIS,
17                                  Defendants.
18
19         On December 10, 2018, Earl Childs (“Plaintiff”), proceeding pro se and while
20   housed at the Kern Valley State Prison (KVSP”) filed a civil rights action entitled “Order
21   to Show Cause for a Preliminary Injunction and a Temporary Restraining Order.” (ECF
22   No. 1.) On February 19, 2019, Plaintiff filed a “Motion for Leave to Proceed In Forma
23   Pauperis” (“IFP”). (ECF No. 5.)
24         The Court GRANTED Plaintiff’s Motion to Proceed IFP and sua sponte
25   DISMISSED the entire action for failing to state a claim upon which relief could be
26   granted pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A. (ECF No. 6.) On May 21,
27   2019, Plaintiff filed his First Amended Complaint (“FAC”). (ECF No. 9.)

                                                    1
                                                                            3:18-cv-02796-GPC-MDD
 1   II.   Sua Sponte Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 2         A.     Standard of Review
 3         As the Court previously informed Plaintiff, because he is a prisoner and is
 4   proceeding IFP, his FAC requires a pre-answer screening pursuant to 28 U.S.C.
 5   § 1915(e)(2) and § 1915A(b). Under these statutes, the Court must sua sponte dismiss a
 6   prisoner’s IFP complaint, or any portion of it, which is frivolous, malicious, fails to state
 7   a claim, or seeks damages from defendants who are immune. See Williams v. King, 875
 8   F.3d 500, 502 (9th Cir. Nov. 9, 2017) (discussing 28 U.S.C. § 1915(e)(2)) (citing Lopez v.
 9   Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)); Rhodes v. Robinson, 621 F.3d
10   1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of
11   [screening] is ‘to ensure that the targets of frivolous or malicious suits need not bear the
12   expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014)
13   (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)). A
14   complaint is “frivolous” if it “lacks an arguable basis either in law or in fact.” Neitzke v.
15   Williams, 490 U.S. 319, 324 (1989).
16          “The standard for determining whether a plaintiff has failed to state a claim upon
17   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
18   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
19   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
20   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
21   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
22   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
23   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
24   556 U.S. 662, 678 (2009) (internal quotation marks omitted).
25         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
26   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
27   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for

                                                     2
                                                                                 3:18-cv-02796-GPC-MDD
 1   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
 2   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
 3   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
 4   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
 5   (9th Cir. 2009).
 6            B.      Plaintiff’s allegations
 7            Plaintiff was previously housed at the Richard J. Donovan Correctional Facility
 8   (“RJD”) in 2015. (See FAC at 5.) Plaintiff alleges he was “falsely and illegally” given
 9   an “RVR disciplinary report for battery on an inmate” and “harassed by Defendant Sgt. S.
10   Whiting.” (Id.) Plaintiff was in his cell on September 26, 2015 when he “heard the unit
11   gun tower say get down to the inmates in the unit day room.” (Id.) Correctional Officer
12   Ruiz 1 and Correctional Officer Gillis were working as “floor officials” when Gillis
13   “looked into” Plaintiff’s cell and told him “Childs, you’re going down for attempted
14   murder.” (Id.) Gillis and Ruiz left but returned to Plaintiff’s cell ten minutes later
15   telling Plaintiff and his cellmate to “step out.” (Id. at 5-6.) They were both “searched
16   and told to sit down in the day room” while their cell was searched as well. (Id. at 6.)
17            Gillis returned to Plaintiff’s cell later that evening and told Plaintiff to “pack your
18   [expletive], you are going to the ‘hole’.” (Id.) Correctional Officer Estandian 2 came to
19   Plaintiff’s cell, “cuffed” him, and placed him in “D-Facility gym holding cages.” (Id.)
20   Correctional Officer Carolmango “worked as Facility D main observation (gun tower)”
21   when he “called the alarm and yard to get down” on September 26, 2015.” (Id.) Plaintiff
22   alleges Carolmango told him “there was no incident” and he did not “see Inmate
23   Rodriguez” get “hurt or stabbed or [anything] take place on the basketball court.” (Id.)
24
25
26
     1
         Ruiz is not a named defendant.
27   2
         Estandian is not a named defendant.

                                                      3
                                                                                  3:18-cv-02796-GPC-MDD
 1         Plaintiff alleges Carolmango told him that he “knew Sgt. S. Whiting, c/o Gillis, et
 2   al., was lying” about Plaintiff but he was turning a “blind eye to the illegal, unlawful act
 3   by failing to correct the misconduct” when Carolmango “allowed the other officials to
 4   place a false RVR on me.” (Id.) These actions were taken in “retaliation for filing
 5   grievances and filing 1983s against [RJD] and CDCR.” (Id.)
 6         Correctional Officers Frijas, Sosa, and Garnica have “been retaliating against
 7   [Plaintiff] ever since” September 26, 2015. (Id. at 9.) He alleges that these Defendants
 8   “all have been harassing and retaliating against” him since he filed a “1983 against
 9   CDCR and against [RJD] in 2014-13.” (Id.)
10         On May 28, 2108, Plaintiff “wrote V. Sosa, L. Garnica up for circumventing and
11   prolonging [his] 602s and appeals.” (Id.) Plaintiff alleges they were “stonewalling” and
12   “depriving” him of having the “right to file 602s and complaints.” (Id.) Correctional
13   Counselor Frijas answered Plaintiff’s “602s” while he was in the “ASU/SHU for the false
14   incident” on September 26, 2015. (Id.) Plaintiff alleges Frijas was “falsely protecting V.
15   Sosa, L. Garnica.” (Id. at 9-10.) He also alleges that Frijas never responded to his
16   administrative grievances in a timely manner. (See id. at 10.)
17         Plaintiff claims he filed a grievance “on the false incident” that occurred on
18   September 26, 2015. (Id.) Plaintiff’s grievance was “granted in part” because of a “due
19   process violation” by “Warden P. Covello & C. Covel.” (Id.) Plaintiff claims the
20   “Appeals Office lied and said it would be fixed.” (Id.)
21         Plaintiff also claims that Correctional Counselor Munoz “put a false 1030
22   confidential information disclosure form” in his “C” file on February 8, 2016. (Id. at 13.)
23   He alleges that Munoz did this so Plaintiff “could remain in the hole and be found guilty
24   at [his] disciplinary hearing.” (Id. at 13-14.) Plaintiff alleges that he was “wrongfully
25   found guilty due to L. Munoz fraudulent 1030.” (Id. at 14.)
26         Plaintiff alleges Correctional Counselor C. Odell “started retaliating against
27   [Plaintiff] by placing falsified and false statements in [his] C-file.” (Id.) He further

                                                   4
                                                                               3:18-cv-02796-GPC-MDD
 1   claims Odell “slander[ed] his character” and helped the “Wardens to paint [him] as
 2   violent.” (Id.) Plaintiff was “wrongfully placed” in ad-seg on January 27, 2018. (Id.)
 3   Odell “prepared” Plaintiff’s C-file by placing a “false disciplinary issue/statement” in
 4   Plaintiff’s file alleged that Plaintiff had a “pending RVR dated 1/11/2018 for possession
 5   of weapon” which Plaintiff denies. (Id.)
 6         Correctional Counselor C. Frost was the “official that heard the false RVR
 7   hearing.” (Id. at 15.) Plaintiff claims Frost “had written ‘guilty’ on the hearing form
 8   before the hearing began” and “refused” to hear Plaintiff’s statement” of “not guilty.”
 9   (Id.) Plaintiff alleges Frost told him that she “couldn’t wait to get your dumbass.” (Id.)
10   Plaintiff told Frost he was “being set up” to which she purportedly replied, “I know and I
11   don’t care.” (Id.) Warden Covel “signed off” on the September 26, 2015 “false and
12   fraudulent (RVR).” (Id. at 16.)
13         On June 4, 2018, Paramo and Covello “granted in part the complaint to re-issue
14   and fix the false RVR” but only did so to “prolong and manipulate the 602 process and to
15   cover up.” (Id. at 17-18.)
16         Plaintiff seeks injunctive relief in the form of a transfer to federal custody, along
17   with compensatory and punitive damages. (Id. at 22.)
18         C.     Grievance procedure
19         Throughout his FAC, Plaintiff alleges RJD officials engaged in “stonewalling” in
20   processing his administrative grievances. (FAC at 9.) He also claimed RJD officials
21   unnecessarily prolonged and manipulated the grievance process. (Id. at 17-18.)
22   However, a prison official’s allegedly improper processing of an inmate’s grievances or
23   appeals, without more, cannot serve as a basis for section 1983 liability. See Ramirez v.
24   Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (prisoners do not have a “separate
25   constitutional entitlement to a specific prison grievance procedure.”) (citation omitted);
26   Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (due process not violated simply
27   because defendant fails properly to process grievances submitted for consideration); see

                                                   5
                                                                              3:18-cv-02796-GPC-MDD
 1   also Todd v. California Department of Corrections and Rehabilitation, 615 Fed. Appx.
 2   415, 415 (9th Cir. 2015) (district court properly dismissed claim based on improper
 3   “processing and handling of […] prison grievances,” since prisoners have no
 4   “constitutional entitlement to a specific prison grievance procedure”) (citing Ramirez,
 5   334 F.3d at 860) (quotation marks omitted); Shallowhorn v. Molina, 572 Fed. Appx. 545,
 6   547 (9th Cir. 2014) (district court properly dismissed section 1983 claims against
 7   defendants who “were only involved in the appeals process”) (citing Ramirez, 334 F.3d at
 8   860).
 9           For these reasons, the Court finds Plaintiff’s conclusory allegations against
10   Defendants insufficient to state any plausible due process claim relating to the processing
11   of his administrative grievances upon which § 1983 relief may be granted. See Iqbal, 556
12   U.S. at 680-84 (citations omitted).
13           E.     Retaliation claims
14           A viable claim of retaliation entails five basic elements: (1) an assertion that a state
15   actor took some adverse action against an inmate (2) because of (3) the inmate’s
16   protected conduct and that the adverse action (4) chilled the inmate’s exercise of his First
17   Amendment rights and (5) did not reasonably advance a legitimate penological purpose.
18   Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (quoting Rhodes v. Robinson, 408
19   F.3d 559, 567-568 (9th Cir. 2005)).
20           Plaintiff makes numerous references to “retaliation” throughout his FAC, but legal
21   “labels and conclusions” like this “are not entitled to the assumption of truth” and fail to
22   state a plausible claim for relief unless they are supported by “further factual
23   enhancement” that “allows the court to draw the reasonable inference that [each]
24   defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678-79.
25           It is difficult to ascertain the nature of Plaintiff’s claims due to his failure to set
26   forth his factual allegations with sufficient specificity and in chronological order.
27   ///

                                                      6
                                                                                   3:18-cv-02796-GPC-MDD
 1         Based on some of Plaintiff’s factual allegations and the exhibits attached to his
 2   FAC, it appears that Plaintiff was issued an RVR on September 26, 2015 for “battery on
 3   an inmate with a weapon resulting in [serious bodily injury].” (FAC, ECF No. 9-1 at 6,
 4   Second Level Appeal Response Log. No. RJD-C-18-03633.)
 5         1. Claims against Gillis, Carolmango, Whiting
 6         Plaintiff appears to claim that each of these Defendants participated in the issuance
 7   of the September 26, 2015 “false RVR.” (FAC at 5-6.) As part of the element of a
 8   retaliation claim, Plaintiff must allege facts to show that the exercise of his First
 9   Amendment rights was the substantial or motivating factor behind Defendants’ conduct.
10   Mt. Healthy City School Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977); Soranno’s
11   Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir. 1989).
12             Here, Plaintiff makes an overly broad allegation that the actions of these
13   Defendants was in “retaliation for [Plaintiff] filing grievances against [RJD] and CDCR.”
14   (FAC at 5-6.) Plaintiff does not identify the specific grievances or civil rights complaints
15   he filed prior to September 26, 2015 or how any of these named Defendants were actually
16   aware that he was filing grievances or civil rights actions prior to September 26, 2015.
17         2. Claims against Frijas, Sosa and Garnica
18         Plaintiff alleges these Defendants have been “harassing and retaliating against”
19   him since he filed a “1983 against CDCR and [RJD] in 2013-14.” (Id.) Plaintiff further
20   claims these acts of retaliation include “circumventing and prolonging [his] 602s and
21   appeals.” (Id. at 6.) Again, Plaintiff fails to specifically identify as to how these
22   Defendants were aware of the grievances he was filing, but he also fails to adequately
23   describe an “adverse action” taken against him by these Defendants. See Brodheim, 584
24   F.3d at 1269. A delay in resolving a grievance does not necessarily have an “adverse”
25   impact on Plaintiff. Moreover, Plaintiff fails to address how or to what extent
26   Defendants’ actions failed to “reasonably advance a legitimate correctional goal.” Id. “A
27   plaintiff successfully pleads this element by alleging, in addition to a retaliatory motive,

                                                    7
                                                                                3:18-cv-02796-GPC-MDD
 1   that the defendant’s actions were arbitrary and capricious, or that they were ‘unnecessary
 2   to the maintenance of order in the institution.’” Watison v. Carter, 668 F.3d 1108, 1114-
 3   15 (9th Cir. 2012) (quoting Franklin v. Murphy, 745 F.2d 1221, 1230 (9th Cir. 1984)).
 4         3. Claims against Odell
 5         Plaintiff alleges that Correctional Counselor C. Odell “started retaliating against
 6   [Plaintiff] by placing falsified and false statements in [his] C-file.” (FAC at 14.)
 7   However, Plaintiff fails to provide any “further factual enhancement” to suggest
 8   Defendant Odell took these actions because he exercised his constitutional rights.
 9   Brodheim, 584 F.3d at 1271 (plaintiff must plead enough facts to plausibly establish
10   defendants’ “retaliatory motive”); Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314
11   (9th Cir.1989) (plaintiff must allege his protected conduct was “the ‘substantial’ or
12   ‘motivating’ factor behind the defendant’s conduct.”).
13         For these reasons, the Court finds Plaintiff’s conclusory allegations against
14   Defendants insufficient to state any plausible retaliation claim upon which § 1983 relief
15   may be granted. See Iqbal, 556 U.S. at 680-84 (citations omitted).
16         D.     Due Process claims
17         Plaintiff’s FAC references different times he was charged with an RVR and was
18   given disciplinary hearings at which time he was purportedly found guilty. Plaintiff’s
19   FAC fails to allege with sufficient clarity the specific dates, times and ultimate findings
20   of these disciplinary hearings. On November 6, 2015, Defendant Frost is the “official
21   that heard the false RVR disciplinary hearing.” (FAC at 15.) Plaintiff claims she had
22   “written ‘guilty’ on the hearing form before the hearing began and she refused to hear
23   [his] plea.” (Id.) Plaintiff was also placed in the “SHU” for a “48 month” term on
24   January 27, 2018 based on a seemingly different “false” RVR. (Id. at 19.)
25         The Due Process Clause protects prisoners against deprivation or restraint of “a
26   protected liberty interest” and “atypical and significant hardship on the inmate in relation
27   to the ordinary incidents of prison life.” Ramirez, 334 F.3d at 860 (quoting Sandin v.

                                                   8
                                                                              3:18-cv-02796-GPC-MDD
 1   Conner, 515 U.S. 472, 484 (1995)) (internal quotation marks omitted). Although the level
 2   of the hardship must be determined in a case-by-case determination, courts look to:
 3          1) whether the challenged condition ‘mirrored those conditions imposed upon
            inmates in administrative segregation and protective custody,’ and thus
 4
            comported with the prison’s discretionary authority; 2) the duration of the
 5          condition, and the degree of restraint imposed; and 3) whether the state’s
            action will invariably affect the duration of the prisoner’s sentence.
 6
 7   Ramirez, 334 F.3d at 861 (quoting Sandin, 515 U.S. at 486-87). Only if an inmate has
 8   alleged facts sufficient to show a protected liberty interest does the court next consider
 9   “whether the procedures used to deprive that liberty satisfied Due Process.” Ramirez, 334
10   F.3d at 860.
11          As currently pleaded, Plaintiff’s FAC fails to allege facts which show that any
12   disciplinary punishment he faced as a result of the disciplinary hearings subjected him to
13   any “atypical and significant hardship in relation to the ordinary incidents of prison life.”
14   Id.; Sandin, 515 U.S. at 584. Plaintiff does not compare the conditions of his confinement

15   before or after his disciplinary conviction. Nor does he allege the degree of restraint the
     term of his discipline imposed. Ramirez, 334 F.3d at 861 (quoting Sandin, 515 U.S. at 486-
16
     87).
17
            Moreover, Plaintiff’s FAC contains no “factual content that allows the court to draw
18
     the reasonable inference,” Iqbal, 556 U.S. at 678, that any of the Defendants’ actions
19
     “presented a dramatic departure from the basic conditions of [Plaintiff’s] indeterminate
20
     sentence,” or caused him to suffer an “atypical” or “significant hardship.” Sandin, 515 U.S.
21
     at 584-85.
22         For these reasons, the Court finds Plaintiff’s conclusory allegations against
23   Defendants insufficient to state any plausible due process claim upon which § 1983 relief
24   may be granted. See Iqbal, 556 U.S. at 680-84 (citations omitted).
25   ///
26   ///
27   ///

                                                   9
                                                                              3:18-cv-02796-GPC-MDD
 1          E.    Leave to Amend
 2          Accordingly, Plaintiff’s FAC is dismissed for failing to state a claim upon which
 3   relief may be granted. Because he is proceeding pro se, however, the Court having now
 4   provided him with “notice of the deficiencies in his complaint,” will also grant Plaintiff
 5   an opportunity to amend. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)
 6   (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).
 7
 8   III.   Conclusion and Order
 9          Good cause appearing, the Court:
10          1.    DISMISSES Plaintiff’s FAC (ECF No. 9) for failing to state a claim upon
11   which § 1983 relief can granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and
12   1915A(b)(1).
13          2.    GRANTS Plaintiff thirty (30) days leave from the date of this Order in
14   which to file an Amended Complaint that cures the deficiencies of pleading described
15   above. Plaintiff’s Amended Complaint must be complete by itself without reference to
16   his original complaint. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
17   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
18   supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
19   (noting that claims dismissed with leave to amend which are not re-alleged in an
20   amended pleading may be “considered waived if not repled.”).
21          Should Plaintiff elect not to proceed by filing an Amended Complaint within 30
22   days, the Court will enter a final Order of dismissal of this civil action for failure to state
23   a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1), and for failure to
24   prosecute in compliance with a Court Order requiring amendment. See Ferdik v.
25   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to prosecute
26   permitted if plaintiff fails to respond to a court’s order requiring amendment of
27   complaint); Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not

                                                    10
                                                                                3:18-cv-02796-GPC-MDD
 1   take advantage of the opportunity to fix his complaint, a district court may convert the
 2   dismissal of the complaint into dismissal of the entire action.”).
 3         3.     The Clerk of Court is directed to mail Plaintiff a civil rights form complaint
 4   for his use in amending.
 5   IT IS SO ORDERED.
 6   Dated: May 28, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                  11
                                                                             3:18-cv-02796-GPC-MDD
